Title: To James Madison from John Gavino, 21 August 1804 (Abstract)
From: Gavino, John
To: Madison, James


21 August 1804, Gibraltar. No. 158. “I have not been honord with any of yours since I had the pleasure of adressing you the 9t: Inst: No: 157.
“On the Evening of the 12t: Instant arrived Commodor Barron and his Squadron, when I gave him all the Occurrencys of the times, they imediately Waterd and took in such Provisions & ca: as they stood in need of & could store. On the 15t: the Commodor in Company with the Constellation proceeded for off Tripoly; the Congress & Essex went said day for Tanger and to shew themselves on the Western Coast of Barbary as the Emperours Cruisers were at Sea; I herewith inclose you one from Consul Simpson, who lately wrote me had received from the Emperour assurances of friendship towards the U. S.
“I now Anex you abstract of a Letter from Madrid from which it seems our Situation with Spain is Critical. I wrote Mr: Pinckney on the arrival of the John adams advising him of the approach of our Squadron, and also informed him since of its arrival, but have no answer to either which makes me apprehend the Letters are Stopd, yet I last Post wrote him a new under cover to a friend. The Congress & Essex I expect in every moment, when it is most probable will proceed to join the Squadron above. After Comodor Barron Saild I was informed Mr: Randolf had come out in the President and proceeded with her, which Surprizd me much that neither Commodor Barron, any of the Captains or Consul Eaton who all Dined with me & frequented the house should have mentiond it, if they had I most undoubtedly would (busy as I was dispatching the Squadron) have found him out and shewn him that attention & Civilitys he is so justly intitled to; it was from General Trigg I heard of his having been here, after he left the Garrison, as he had been with him to deliver some Letters he brought of Recommendation, indeed the short stay of the Ships, & the hurry they were in might have Occasiond the Gentn: of the Squadron not mentioning it which mortified me much, & I understood was one day on shore.
“At Malaga they have a Malignant fever which has carried off 15 out of 20 that were taken with it, but they say the Number of Deaths are now reduced to 5 out of 20, a Strict Quaranteen of forty days is laid here in Consequence on all Vessels from thence.
“I have no late accounts from Comodor Prible.”
